Case 2:20-cv-00176-SPC-MRM Document 27 Filed 01/15/21 Page 1 of 3 PageID 764




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

KAREN M GUDYNOWSKI,

             Plaintiff,

v.                                               Case No: 2:20-cv-176-FtM-38MRM

COMMISSIONER OF SOCIAL
SECURITY,

              Defendant.
                                          /

                                        ORDER1

       Before the Court is United States Magistrate Judge Mac R. McCoy’s

Report and Recommendation (“R&R”) (Doc. 26) on Defendant’s Opposed

Motion for Entry of Judgment with Remand (Doc. 22).                        Judge McCoy

recommends granting the Motion. Neither party timely objected, so the matter

is ripe for review.

       After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate

judge’s R&R. See 28 U.S.C. § 636(b)(1); see also Williams v. Wainwright, 681

F.2d 732 (11th Cir. 1982). In the absence of specific objections, there is no



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:20-cv-00176-SPC-MRM Document 27 Filed 01/15/21 Page 2 of 3 PageID 765




requirement that a district judge review factual findings de novo, Garvey v.

Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept,

reject, or modify, in whole or in part, the findings and recommendations, 28

U.S.C. § 636(b)(1)(C). The district judge reviews legal conclusions de novo,

even in the absence of an objection. See Cooper-Houston v. Southern Ry. Co.,

37 F.3d 603, 604 (11th Cir. 1994).

      After careful consideration and an independent review of the file, the

Court accepts and adopts the R&R (Doc. 26) in full.

      Accordingly, it is now

      ORDERED:

      1. The Report and Recommendation (Doc. 26) is ACCEPTED and

         ADOPTED and incorporated into this Order.

      2. Defendant’s Opposed Motion for Entry of Judgment with Remand

         (Doc. 22) is GRANTED.

      3. Defendant’s decision denying benefits is REVERSED and this case

         is REMANDED pursuant to sentence four of 42 U.S.C. § 405(g) for

         further proceedings consistent with the Motion. See (Doc. 22 at 1).

      4. If Plaintiff prevails on remand, Plaintiff must comply with the Court’s

         November 14, 2012, standing order (Doc. 1) in Miscellaneous Case No.

         6:12-mc-124-Orl-22.




                                       2
Case 2:20-cv-00176-SPC-MRM Document 27 Filed 01/15/21 Page 3 of 3 PageID 766




      5. The Clerk is DIRECTED to enter judgment, terminate all deadlines

         or pending motions, and close the file.

      DONE and ORDERED in Fort Myers, Florida on January 15, 2021.




Copies: All Parties of Record




                                       3
